Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					EXAMINER’S COMMENT
				Comments on Claim Interpretation	Claims 1 – 10 are directed to a “data center management system” comprising a “data center”, a “cloud platform”, and an “application platform”. The broadest reasonable interpretation of the claimed “cloud platform” and “application platform” could be considered to include software per se. Thus the interpretation of the claimed “data center” decides if the system as a whole is directly to a non-statutory, software-only system. Given that the “data center” is recited as comprising a “storage resource pool which is configured to perform distributed storage of files”, the “data center” is being interpreted as including hardware storage devices, as a hardware storage device (a hard disk drive (HDD), SSD, etc.) is required for file storage. 
					Allowable Subject Matter	Claims 1 – 10 are allowed.	The following is an examiner’s statement of reasons for allowance:	The prior art neither teaches nor suggests all the features recited in claims 1 – 10. As evidenced by the prior art made of record below, resource pools and distributed storage is well-known in the prior art. However, the particular combination claimed, including the application platform and arrangement of processing nodes, is absent. 	Prior art relevant to Applicant’s disclosure includes:	Rolla (Rolia, Jerry, et al. "A capacity management service for resource pools." Proceedings of the 5th international workshop on software and performance. (Year: 2005)) – Rolla discusses techniques for managing resource pools, and the advantages resource pools provide (pg. 229, right column). Discussions regarding the use of service classes to manage workloads and determine workload allocation solutions are provided (pg. 231, Section 3). 	Gmach (Gmach, Daniel, Jerry Rolia, and Lucy Cherkasova. "Satisfying service level objectives in a self-managing resource pool." 2009 Third IEEE International Conference on Self-Adaptive and Self-Organizing Systems. IEEE. (Year: 2009)) – Gmach discusses the use of classes of service in the allocation of resouces and in placing workloads. A workload placement controller that calculates and reports optimal workload placement solutions is provided (pg. 244).	Huang (Huang, Lu, Hai-shan Chen, and Ting-ting Hu. "Survey on Resource Allocation Policy and Job Scheduling Algorithms of Cloud Computing1." J. Softw. 8.2: 480-487. (Year: 2013)) – Huang discusses resource allocation, request dispatching, and job scheduling in a cloud environment (Abstract, pg. 480, pg. 482, Section C). Huang further discusses that dynamic configuration techniques shared resource computing arrangement (pg. 481, right column, pg. 483, Section III)	Yang (Yang, Dongju and Chuan Ren. “VCSS: An Integration Framework for Open Cloud Storage Services.” 2014 IEEE World Congress on Services: 155-160. (Year: 2014)) – Yang discusses a storage resource pool management model, operating in a cloud environment (pg. 155). A particular service scheduling model is provide (pgs. 157-158).	Zhao (Zhao, Jie. “A Benefit-driven Task Scheduling Algorithm based on Genetic Algorithm in Cloud Computing.”. (Year: 2015)) - Zhao discusses the use of scheduling resource pools in a cloud environment (pg. 693). Particular algorithms, responsive to client resource requests, are provided (pg. 694-695).	Gupta (US-20190205173-A1) – Gupta discusses a multi-tenant cloud environment (and thus resource sharing) (Abstract). Techniques for resource utilization optimization in the context of service level agreements and multiple application types are provided ([26,30-31,33, 42]).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442